UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                    :
JENNIFER R. BRITTON,                                :               CASE NO. 1:18-cv-39
                                                    :
           Plaintiff,                               :               OPINION & ORDER
                                                    :               [Resolving Doc. 1]
vs.                                                 :
                                                    :
COMMISSIONER OF SOCIAL                              :
SECURITY ADMINISTRATION,                            :
                                                    :
           Defendant.                               :
                                                    :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On January 5, 2018, Plaintiff Jennifer Britton filed a complaint seeking judicial

review of Defendant Social Security Commissioner’s decision to deny her Period of

Disability, Disability Insurance Benefits, and Supplemental Security Income applications.1

On December 17, 2018, Magistrate Judge David A. Ruiz recommended that the Court

affirm the Commissioner’s final decision.2

       Any objections to Magistrate Judge Ruiz’s Report and Recommendation (“R&R”)

were originally due by December 31, 2018, but extended to January 30, 2019 due to the

government shutdown. Plaintiff Britton stated she will not file objections.3

       The Federal Magistrates Act requires a district court to conduct a de novo review

only of those portions of an R&R to which the parties have objected.4 Absent objection, a




       1
         Doc. 1. Plaintiff and Defendant file merits briefs. Docs. 12, 13. Plaintiff replies to Defendant’s brief. Doc. 14.
       2
         Doc. 15.
       3
         Doc. 16.
       4
         28 U.S.C. § 636(b)(1).
Case No. 1:18-cv-39
Gwin, J.

district court may adopt the R&R without review.5 Because no party has objected to the

R&R, this Court may adopt the R&R without further review. Moreover, having conducted

its own review of the record, the Court agrees with the conclusions in the R&R.

         Accordingly, the Court ADOPTS Magistrate Judge Ruiz’s R&R, incorporating it fully

herein by reference, and AFFIRMS the Commissioner’s final decision.

         IT IS SO ORDERED.


Dated: January 31, 2019                                          s/        James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




           5
             Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
                                                           -2-
